Citation Nr: 0739193	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-23 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for compressed discs of 
the spine.

2.  Entitlement to service connection for Schmorl's nodes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1999 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The veteran was scheduled to testify before a Veterans Law 
Judge at the RO in September 2007, but failed to appear for 
his hearing.

The AOJ has characterized the service onnected back 
disability as myofascial pain syndrome left paramedian 
thoracic with muscle spasms, seizures and back strain.  The 
inclusion of the term seizures in a spine disability may only 
be considered bizarre.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
compressed discs of the spine.

2.  Schmorl's nodes is part and parcel of service connected 
low back disability.


CONCLUSION OF LAW

1.  Compressed discs of the spine were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.   Myofascial pain syndrome left paramedian thoracic with 
muscle spasms, seizures, back strain and schmorl's nodes was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303,  4.14 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim for increase was 
received in July 2003, after the enactment of the VCAA.  

A letter dated in August 2003 asked the veteran for evidence 
showing a current disability, an injury or disease in 
service, and a relationship between the disability and 
service.  The letter explained that the veteran's service 
medical records had been requested, and that he could submit 
copies of his service records.  He was asked to identify 
treatment for his claimed disabilities.  

A September 2004 letter asked the veteran to submit medical 
evidence pertaining to his claimed disabilities.  The 
evidence of record was discussed, and the veteran was told 
how VA would assist him in obtaining further evidence.  The 
evidence necessary to support his claims was also discussed.  
A January 2005 letter provided essentially the same 
information.

A November 2005 letter told the veteran that VA medical 
records had been requested.  He was asked to identify private 
medical treatment as well as recent VA treatment.  The 
evidence necessary to support a claim of entitlement to 
service connection was discussed.  The evidence of record was 
listed, and the veteran was told how VA would assist him in 
obtaining further evidence.  

In March 2006 the veteran was told how VA determines 
disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication of his claims, the veteran has not 
been prejudiced thereby.  The content of the notice provided 
to the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The veteran was been afforded the opportunity to 
testify before a Veterans Law Judge but failed to report for 
his hearing.  Neither the veteran nor his representative has 
identified additional evidence that might be obtained in 
support of his claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The veteran's service medical records indicate an extensive 
history of complaints referable to his back.  Musculoskeletal 
back pain was first diagnosed in April 2000.  

The report of a May 2001 magnetic resonance imaging (MRI) 
indicates scattered endplate irregularities visualized at T7-
9 and L1, consistent with Schmorl's nodes.  Alignment height 
and signal intensity of the lumbar vertebral bodies were 
normal.  The thoracic cord had normal signal intensity and 
contour.  There were no abnormal paravertebral soft tissue 
masses present.  The impression was no evidence of disc 
disease.  

Myofascial pain syndrome with a high functional component was 
assessed in July 2001.  

On examination in December 2001, the impression was chronic 
musculoskeletal back pain with no neurologic compromise and 
fibromyalgia secondary to the back pain.  

Chronic mechanical low back pain was assessed in May 2002.

A Medical Board conducted in May 2003 recommended the 
veteran's return to full duty.  

On discharge examination in June 2003, the veteran reported 
bone, joint, or other deformity.  The examiner noted 
mechanical low back pain with questionable herniated disc at 
T12-L1, as well as degenerative changes in the thoracolumbar 
spine.

A VA examination was conducted in March 2004.  The veteran 
reported that his back locked up, with muscle spasm and pain 
focused on the left side of his back.  The examiner reviewed 
the veteran's history, noting symptoms and treatment during 
service.  He also noted radiographic evidence of Schmorl's 
nodes without any evidence of disc disease.  The veteran 
indicated that he was concerned about an X-ray abnormality of 
the first lumbar vertebra, and the examiner noted that the 
site was well below the veteran's symptomatic trigger focus.  
He concluded that the abnormality was an incidental finding.  
He indicated that the Schmorl's nodes were also incidental 
findings and did not explain the veteran's symptoms.  After 
physical examination, the diagnoses were myofascial pain 
syndrome/dysfunction, left paramedian thoracic; and 
significant functional overlay.

In March 2004, the RO granted service connection for 
myofascial pain syndrome, left paramedian thoracic, with 
muscle spasms, seizures, and back strain.  

On VA examination in January 2006, the veteran's history was 
reviewed.  The veteran moved in a very guarded manner.  There 
was extreme tenderness to palpation from T8 to L3.  There was 
otherwise no significant pain with light and deep palpation 
at multiple trigger point sites.  Strength and coordination 
of the lower extremities were 5/5 and intact.  X-rays 
revealed well maintained vertebral body height and alignment.  
No spondylolisthesis or spondylolysis was seen.  There was 
some deformity of the anterosuperior margin of L1, which may 
have been suggestive of old trauma.  The assessment was 
chronic moderate to severe exacerbative para lower para 
thoracic and paralumbar strain with no neurogenic 
radiculopathy, and radiographic evidence of possible 
hereditary abnormality at the anterosuperior margin of L1.  

The veteran was afforded a VA neurological examination in 
February 2007.  The examiner noted that an MRI in service 
showed Schmorl's nodes but were otherwise unremarkable.  The 
veteran complained of upper extremity paresthesias.  After 
examination, the diagnosis was chronic back pain, likely 
myofascial pain syndrome with functional overlay.  The 
examiner indicated that there was no neurological disease to 
explain the veteran's upper extremity paresthesias.  

A VA spine examination was carried out in March 2007.  The 
veteran denied numbness and tingling, as well as radiating 
pain.  He denied pain into his legs and buttocks.  X-rays 
revealed anatomic alignment with no compression deformity.  
There were minimal degenerative changes at a few levels.  The 
assessment was myofascial pain syndrome with left tenderness 
grater than right on the paramedian thoracic spine with 
muscle spasms and early degenerative changes.  

Analysis

Initially, the Board observes that the veteran has not 
contended that his claimed disabilities were incurred in 
combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2007).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  38 C.F.R. § 4.14.  The critical inquiry in making 
such a determination is whether any of the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Compressed Discs

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection for compressed 
discs is not warranted.  In this regard the Board observes 
that the diagnoses referable to the veteran's spine do not 
include one of compressed discs or any other disc disease.  
Rather, examinations have indicated that the veteran's spine 
is neurologically normal and that he has no compression 
deformity.  

In the absence of proof of a present disability due to a 
disease or injury, there can be no valid grant.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent evidence of 
this element, this claim for service connection must fail.  
The Federal Circuit has noted that basic entitlement to 
disability compensation derives from two statutes, both found 
in title 38, sections 1110 and 1131, the former relating to 
wartime disability compensation and the latter relating to 
peacetime disability compensation.  Both statutes provide for 
compensation, beginning with the following words: "For 
disability resulting from personal injury suffered or disease 
contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 
1131 (West 2002).  Thus, in order for a veteran to qualify 
for entitlement to compensation under those statutes, he must 
prove existence of a disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  In this 
case, there is no evidence of compression deformity related 
to the veteran's spine.  In the absence of an identified 
disease or injury, service connection may not be granted

The Board has considered the veteran's assertion that he has 
spinal compression which warrants separate service 
connection.  However, he is a layperson and his opinion 
regarding whether he has a current disability that is related 
to service is not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The preponderance of the evidence is against this claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for a right knee disability is denied.

	Schmorl's Nodes

With respect to the veteran's claim for Schmorl's nodes, the 
Board concludes that service connection is in order.  As 
discussed above, the evaluation of the same disability under 
various diagnoses is to be avoided.  While Schmorl's nodes 
were assessed during service, the evidence demonstrates that 
such a finding did not result in a separate and distinct 
disability that is productive of symptomatology that is 
nonduplicative of that for which the veteran currently 
receives compensation.  However, the fact that a separate 
evaluation is not warranted does not mean that the service 
connected disability should not be modified to include the 
Schmorl's nodes.

The Board observes that the veteran is currently in receipt 
of a 40 percent evaluation for myofascial pain syndrome, left 
paramedian thoracic, with muscle spasms, seizures, and back 
strain.  This disability is evaluated pursuant to the rating 
criteria for the spine.  In essence, the 40 percent 
evaluation for myofascial pain syndrome accounts for the 
entirety of symptoms referable to the veteran's thoracolumbar 
spine.  There is no evidence indicating that the finding of 
Schmorl's nodes in service is productive of separate and 
distinct symptoms which might be subject to service-connected 
compensation.  Rather, the RO has accounted for the entirety 
of the veteran's thoracolumbar spine symptoms in the 
evaluation of his myofascial pain syndrome.  Accordingly, 
service connection for Schmorl's nodes is granted and added 
to the description of the service connected disability.


ORDER

Entitlement to service connection for compressed discs of the 
spine is denied.

Entitlement to service connection for myofascial pain 
syndrome left paramedian thoracic with muscle spasms, 
seizures, back strain and schmorl's nodes is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


